Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED

 

Execution Copy

 

AMENDMENT NO. 2 TO COLLABORATIVE DEVELOPMENT
AND LICENSE AGREEMENT

 

This Amendment No. 2 (this “Amendment No. 2”) to the Collaborative Development
and License Agreement entered into as of July 7, 2006 (the “Agreement Effective
Date”), as amended as of August 23, 2006 (the “Agreement”) by and between
ImmunoGen, a Massachusetts corporation with its principal place of business at
830 Winter Street, Waltham, Massachusetts 02451, USA (“ImmunoGen”) and Biotest
AG, a corporation organized under the laws of Germany having an address of
Landerstrasse 5, D-63303 Dreieich, Germany (“Biotest”) is dated as of
December10, 2014.

 

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Agreement.

 

WHEREAS, on the Agreement Effective Date, ImmunoGen and Biotest entered into the
Agreement for the purpose of Developing and Commercializing Licensed Products
derived from the conjugation of Biotest’s proprietary CD138 Antibodies with
ImmunoGen’s maytansine derivatives; and

 

WHEREAS, Biotest is about to transfer the supply of Licensed Product from
ImmunoGen to a Third Party contract manufacturer;

 

WHEREAS, the Parties hereto desire to amend the Agreement in order to set
specify the Biotests’ obligations towards ImmunoGen with regard to Third Party
contract manufacturers as set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.             Section 7.1 of the Agreement is hereby deleted in its entirety
and replaced by the following:

 

“7.1         Confidentiality.

 

“7.1.1      Confidentiality Obligations.  Each Party recognizes that the other
Party’s Confidential Information constitutes highly valuable assets of such
other Party.  ImmunoGen and Biotest each agrees that, subject to Section 7.1.2,
during the Term and for an additional five (5) years thereafter, it will not
disclose, and will cause its Affiliates and sublicensees (and, in the case of
Biotest, its Permitted Third Party Service Providers) not to disclose, any
Confidential Information of the other Party and it will not use, and will cause
its Affiliates and sublicensees (and, in the case of Biotest, its Permitted
Third Party Service Providers) not to use, any Confidential Information of the
other Party except as expressly permitted hereunder.  Without limiting the
generality of the foregoing, each Party shall take such action, and shall cause
its Affiliates and sublicensees (and, in the case of Biotest, its Permitted
Third Party Service Providers) to take such action, to preserve the
confidentiality of the other Party’s Confidential Information as such

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Party would customarily take to preserve the confidentiality of its own
Confidential Information.

 

“7.1.2      Limited Disclosure.  ImmunoGen and Biotest each agrees that
disclosure of its Confidential Information may be made by the other Party to any
employee, consultant or Affiliate of such other Party (and, in the case of
Biotest, to any Permitted Third Party Service Provider) to enable such other
Party to exercise its rights or to carry out its responsibilities under this
Agreement; provided that any such disclosure or transfer shall only be made to
Persons who are bound by written obligations as described in Section 7.1.3.  The
foregoing sentence shall also apply to person-in-plant visits by employees of a
Permitted Third Party Service Provider at ImmunoGen.  In addition, ImmunoGen and
Biotest each agrees that the other Party may disclose its Confidential
Information (a) on a need-to-know basis to such other Party’s legal and
financial advisors, or (b) as reasonably necessary in connection with an actual
or potential (i) permitted sublicense of such other Party’s rights hereunder, or
(ii) merger or  sale or other transfer to a Third Party of all or substantially
all of such Party’s capital stock or the assets which relate to this Agreement;
provided the Person receiving such Confidential Information of the other Party
agrees in writing to maintain the confidentiality of such Confidential
Information of the other Party with terms at least as restrictive as those
contained in Section 7.1.1.  In addition, each Party agrees that the other Party
may disclose such Party’s Confidential Information (A) as reasonably necessary
to file, prosecute or maintain Patent Rights, or to file, prosecute or defend
litigation related to Patent Rights, in accordance with this Agreement; or
(B) as required by Applicable Laws; provided that, in the case of any disclosure
under this clause (B), the disclosing Party shall (1) if practicable, provide
the other Party with reasonable advance notice of and an opportunity to comment
on any such required disclosure, (2) if requested by such other Party, seek, or
cooperate in all reasonable respects with such other Party’s efforts to obtain,
confidential treatment or a protective order with respect to any such disclosure
to the extent available at such other Party’s expense, and (3) use good faith
efforts to incorporate the comments of such other Party in any such disclosure
or request for confidential treatment or protective order.

 

“7.1.3      Employees and Consultants.  ImmunoGen and Biotest each hereby
represents that all of its employees and consultants, and all of the employees
and consultants of its Affiliates, who participate in the activities of the
Collaboration or have access to Confidential Information of the other Party are
or will, prior to their participation or access, be bound by written obligations
to maintain such Confidential Information in confidence and not to use such
information except as expressly permitted hereunder.  Each Party agrees to use,
and to cause its Affiliates (and, in the case of Biotest, its sublicensees and
Permitted Third Party Service Providers) to use, reasonable efforts to enforce
such obligations.”

 

 

ImmunoGen Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

2.             Section 8.2 of the Agreement is hereby amended by adding the
following at the end of such provision:

 

“8.2.4      As described in Section 4.5.2, Biotest and its Affiliates shall have
the right, without ImmunoGen’s permission or consent but subject to the
conditions set forth herein, to engage one or more Third Party contract
manufacturer (“Permitted Third Party Service Providers”) to perform designated
functions in connection with its activities under this Agreement (including
transferring Licensed Technology and ImmunoGen Materials as may be necessary for
such Permitted Third Party Service Provider to perform such designated
functions).  Biotest shall [***] each [***] to [***] or [***] (with [***] to
[***] to the [***] under this Agreement) to [***] all [***] (including, without
limitation, [***]) in and to [***]whether or not [***], the [***] ([***])
include [***] of, or others [***] to [***] to, such [***] in the [***] of [***]
for [***].”

 

3.             The Parties hereby confirm and agree that, except as amended
hereby, the Agreement remains in full force and effect and is a binding
obligation of the Parties hereto.  This Amendment No. 2 may be executed
simultaneously in counterparts, each of which shall be deemed an original.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 2 to be executed
by their duly authorized representatives.

 

IMMUNOGEN, INC.

Biotest AG

 

 

 

 

By:

/s/ David B. Johnston

 

By:

/s/ Heidrun Geissler-Schuetter

 

Name:

David B. Johnston

 

Name:

Heidrun Geissler-Schuetter, PhD

 

Title:

CFO

 

Title:

Director, Business Development

 

 

 

 

 

 

 

 

 

 

By:

/s/ Luke Wiechmann

 

 

 

 

Name:

Luke Wiechmann

 

 

 

 

Title:

Senior Legal Counsel

 

 

 

ImmunoGen Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------